COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Beenie Deweese v. Ocwen Loan Servicing L.L.C. and Mortgage
                          Electronic Registration Systems, Inc. (MERS) as Nominee for Federal
                          Home Loan Mortgage

Appellate case number:    01-13-00861-CV

Trial court case number: 2011-35077

Trial court:              55th District Court of Harris County

        On January 28, 2014, Bennie Deweese filed Appellant’s Motion to File Late Opening
Brief, as well as appellant’s brief. The brief was rejected by the clerk’s office for failure to
comply with TEX. R. APP. P. 9, but was refiled and accepted on January 29, 2014.
      The motion is GRANTED and the brief is considered timely filed as of January 29,
2014. Appellee’s brief, if any, is due 30 days from that date. See TEX. R. APP. P. 38.6(b).
        The filing fee has not been paid for this appeal, nor has the reporter’s record been filed.
We are in receipt of a court reporter’s information sheet from Gina Wilburn filed October 28,
2013, indicating that she and Marijane Stromberg were the court reporters for this case in the
trial court, but that no record has been requested or paid for by appellant. Accordingly, appellant
is hereby notified we may consider and decide only those issues or points that do not require a
reporter’s record. See TEX. R. APP. P. 37.3(c).
       If the filing fee is not paid within 20 days of the date of this notice, this appeal may be
dismissed for failure to pay fees.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: January 30, 2014